McAllister, P. J. The question as to the authority of Másente bind the defendant Haines, was, under the peculiar circumstances of the case, a mixed question of law and fact, and was in dispute on the trial upon both elements. But the court, by the first instruction for the plaintiff, assumed such authority to the full measure necessary. That was clearly improper and, as the case stood upon the evidence, a fatal error. The same assumption was made in the second instruction for plaintiff. Hot only that, but the court therein assumed it as a fact, that Mason allowed Case to introduce him in plaintiff’s office as the president of the Glen Flora Mineral Spring Company, notwithstanding that fact had been explicitly denied by Mason in his testimony. To thus single out and make prominent in an instruction a particular fact, which, if true, is not conclusive, has repeatedly been held to be erroneous. For these errors the judgment must be reversed and cause remanded. Judgment reversed.